84 So. 3d 476 (2012)
Debra BUTTRICK, Appellant,
v.
BY THE SEA RESORTS and Claims Center, Appellees.
No. 1D11-4916.
District Court of Appeal of Florida, First District.
April 12, 2012.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale and Sean Culliton, Tallahassee, for Appellant.
Kimberly J. Fernandes of Kelley, Kronenberg, Gilmartin, Fichtel, Wander, Bamdas, Eskalyo & Dunbrack, P.A., Fort Lauderdale, for Appellees.
PER CURIAM.
In this workers' compensation appeal, Claimant argues the Judge of Compensation Claims (JCC) erred in denying her claim for permanent total disability (PTD) benefits and the associated penalties, interest, costs, and attorney's fees. Because the JCC failed to make a finding as to whether Claimant achieved maximum medical improvement (MMI), meaningful appellate review is impossible. See Univ. of Miami v. West, 8 So. 3d 1193, 1193-94 (Fla. 1st DCA 2009) (holding JCC must "make sufficient findings of ultimate facts to permit appellate review"). Accordingly, we reverse and remand this matter to the JCC to clarify Claimant's MMI status.
Should the JCC find Claimant to be at MMI, she is directed to this Court's recent opinion addressing the proof necessary to establish a connection between a claimant's physical limitations and the inability to locate employment after a lengthy job search. See Martinez v. Lake Park Auto Brokers, 60 So. 3d 533, 534 (Fla. 1st DCA 2011) ("This court has never required direct proof of such a connection [between physical limitations and an unsuccessful job search]; rather this is a finding that may be inferred from a claimant's inability to find employment after an exhaustive job search. . . . The job search must, however, be conducted in good faith, and JCCs retain discretion to find a job search inadequate." (citation omitted)).
REVERSED and REMANDED for proceedings consistent with this opinion.
BENTON, C.J., WOLF, and VAN NORTWICK, JJ., concur.